Citation Nr: 1759245	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for joint pain due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge; the hearing transcript is of record.

In January 2015 and July 2016, the Board remanded this appeal for additional development, which has been completed.

In July 2017, the Veteran was sent a notice letter informing him that the Veterans Law Judge who conducted the October 2014 hearing was no longer employed by the Board.  The letter also informed him of his right to a new hearing and that his appeal would be reassigned to a different Veterans Law Judge for a decision.  In response to this letter, the Veteran indicated that he did not wish to appear at another Board hearing, and asked that his case be considered on the evidence of record.


FINDINGS OF FACT

1.  The Veteran's joint pains due to undiagnosed illness has manifested in symptoms and functional effects analogous to that of fibromyalgia that have been constant and refractory to therapy.

2.  The Veteran's bilateral shoulders have shown a limitation of flexion and abduction throughout the entire appeal; prior to December 1, 2015, such limitation of motion was greater than midway between the side and shoulder level on the right but midway between the side and shoulder level on the left; from December 1, 2015 motion has been limited to midway between the side and shoulder level.  Objective evidence of painful motion throughout the appeal period in both planes is noted.

3.  The Veteran's left and right wrist have shown limitation of dorsiflexion and plantar flexion from December 1, 2015 onward; however, at no point have such limitations been greater than 15 degrees or limited to in line with the forearm, respectively.  There has also been objective evidence of painful motion from December 1, 2015 onward.

4.  The Veteran's bilateral hands and fingers have shown objective evidence of painful motion with functional loss.

5.  The Veteran's left knee has shown a limitation of flexion for the entire appeal period; however, at no point has flexion been limited to 60 degrees or less.  There has also been objective evidence of painful motion throughout the appeal period.

6.  The Veteran's left and right ankles have shown limitation of motion from December 1, 2015; however, such limitation has been less than what would be considered a moderate degree.  There has also been objective evidence of painful motion throughout the appeal period.

7.  The Veteran's right and left thighs have shown limitation of extension, flexion, abduction, adduction, and rotation for the entire appeal period; however, extension has not been limited to 5 degrees or less; flexion has not been limited to 45 degrees or less; abduction has not been limited to 10 degrees or less; limitation of adduction has not resulted in an inability to cross legs; and limitation of rotation has not caused an inability to toe-out more than 15 degrees.  There has also been objective evidence of painful motion throughout the appeal period in all planes.

8.  The Veteran's right and left elbows have shown limitation of flexion to 145 degrees prior to December 1, 2015 and to 90 degrees thereafter.  The right and left elbows have shown limitation of extension to 90 degrees from December 1, 2015 onward.  The right and left forearms have shown normal range of motion in supination and pronation throughout the appeal period.  There has also been objective evidence of painful motion throughout the appeal period in all planes.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for joint pain due to undiagnosed illness have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5025 (2017).

2.  The criteria for a separate rating for limitation of motion of the right arm, rated 20 percent prior to December 1, 2015 and 30 percent thereafter, have been met.      38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5201 (2017).

3.  The criteria for a separate 20 percent rating for limitation of motion of the left arm have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5201 (2017).

4.  The criteria for a separate 10 percent rating for limitation of motion of the right wrist, effective December 1, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5215 (2017).

5.  The criteria for a separate 10 percent rating for limitation of motion of the left wrist, effective December 1, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5215 (2017).

6.  The criteria for a separate 10 percent rating for limitation of motion of the right hand fingers have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.   §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5228 (2017).

7.  The criteria for a separate 10 percent rating for limitation of motion of the left hand fingers have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.  §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5228 (2017).

8.  The criteria for a separate 10 percent rating for limitation of flexion of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5260 (2017).

9.  The criteria for a separate 10 percent rating for limitation of motion of the right ankle have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5271 (2017).

10.  The criteria for a separate 10 percent rating for limitation of motion of the left ankle have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5271 (2017).

11.  The criteria for a separate noncompensable rating for limitation of extension of the right thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5251 (2017).

12.  The criteria for a separate noncompensable rating for limitation of extension of the left thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.  §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5251 (2017).

13.  The criteria for a separate 10 percent rating for limitation of flexion of the right thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5252 (2017).

14.  The criteria for a separate 10 percent rating for limitation of flexion of the left thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5252 (2017).

15.  The criteria for a separate noncompensable rating for limitation of abduction, adduction, and rotation of the right thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5253 (2017).

16.  The criteria for a separate noncompensable rating for limitation of abduction, adduction, and rotation of the left thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5253 (2017).

17.  The criteria for a separate rating for limitation of flexion of the right elbow, rated 10 percent prior to December 1, 2015 and 20 percent thereafter, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5206 (2017).

18.  The criteria for a separate rating for limitation of flexion of the left elbow, rated 10 percent prior to December 1, 2015 and 20 percent thereafter, have been met.     38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5206 (2017).

19.  The criteria for a separate 30 percent rating for limitation of extension of the right elbow, from December 1, 2015 onward, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5207 (2017).

20.  The criteria for a separate 20 percent rating for limitation of extension of the left elbow, from December 1, 2015 onward, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.70, 4.71a Diagnostic Code 5207 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


A. Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's undiagnosed illness is rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002, for rheumatoid arthritis.  The disability was originally rated by analogy pursuant to DC 5003 for degenerative arthritis; however, the DC was changed to DC 5002 in an April 2004 rating decision because the RO felt that it better reflected the symptoms of the undiagnosed illness.

Under 38 C.F.R. § 4.20 it is permissible to rate an unlisted disorder as if it were a closely related disease or injury, when the functions affected, the anatomical localization, and symptomatology are closely analogous.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).  

Upon review of the record, the Board finds that the Veteran's undiagnosed illness primarily manifests in pain affecting the joints throughout his body, but also causes symptoms such as stiffness, paresthesias, fatigue, sleep disturbance, depression, and anxiety.  Based on symptomatology and functional effects, the most analogous code is DC 5025 for fibromyalgia.  DC 5025 explicitly considers a disease manifested by widespread musculoskeletal pain, as well as the other neurological and psychiatric symptoms the Veteran experiences.  Moreover, the Board finds DC 5025 to be more appropriate than DC 5003 for degenerative arthritis, which requires objective evidence of arthritis on x-ray and is not the case for this Veteran, and also more appropriate than DC 5002 for rheumatoid arthritis, whose ratings are predicated on the occurrence of incapacitating exacerbations, which the Veteran does not typically experience.  DC 5002 also does not consider the Veteran's other symptoms such as stiffness, paresthesias, sleep disturbance, fatigue, depression, and anxiety.  The schedular criteria of DC 5025, therefore, most accurately describe the Veteran's undiagnosed illness.  

With regard to anatomical location, as with the Veteran's undiagnosed illness, fibromyalgia is a multisymptom illness affecting the entire body; it is not limited to a particular area.  Though the underlying structure affected by fibromyalgia may be more associated with the muscular/connective tissue than on an orthopedic basis, there is ultimately the same ratable symptomatology of the manifestation of chronic and episodic pain, tenderness, and discomfort.  See Mailman-Gilbert v. McDonald, No. 14-1838, 2015 U.S. App. Vet. Claims LEXIS 810 (Vet. App. June 23, 2015) (non-precedential).  The Board notes that application of DC 5025 would afford the Veteran a higher rating than he may otherwise receive under the other codes, and the limitations of motion in various joints will be separately evaluated, as would also be the case in an evaluation pursuant to DC 5002 if rating chronic residuals of rheumatoid arthritis (not as an active process).  Accordingly, the Veteran's undiagnosed illness will be evaluated pursuant to DC 5025.  

The Board notes that the rating for this undiagnosed illness has not been in effect for 20 years, so 38 C.F.R. § 3.951 is not applicable.  Similarly, as this change in code considers all the same symptoms and functional effects as were considered under the prior codes, which were also assigned on an analogous basis, this action does not constitute a severance of service connection under 38 U.S.C. § 1159.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).

DC 5025 provides ratings for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A 10 percent rating is warranted where these symptoms are controlled with continuous medication.  A 20 percent rating is warranted where these symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating, the highest rating available under this code, is warranted where the symptoms are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, DC 5025.

"Refractory" means resistant to treatment or cure; unresponsive to stimulus; or not responding to an infectious agent. Merriam-Webster Medical Dictionary available at http://c.merriam-webster.com/medlineplus/refractory (2017).

B. Analysis

For the reasons that follow, the Board finds that the Veteran's undiagnosed illness approximates the criteria corresponding to a 40 percent rating pursuant to DC 5025.

The Board's conclusion is supported by the medical evidence of record.  VA examinations from January 2008, September 2009, and December 2015 show that the undiagnosed illness manifests in chronic, constant joint pains in the hands, wrists, elbows, shoulders, knees, hips, and ankles.  The January 2008 VA examination report noted that these related pains primarily affected the peripheral joints and not the back; a December 2004 VA examiner also noted radiating pains from the back to the lower extremities but the examiner opined that this was likely unrelated sciatica.  Examinations have also showed the joint pains to be severe.  The Veteran has reported that while on narcotics - Morphine, Oxycodone, and OxyContin - he would rate the pains in the range of 6-9 out of 10; off narcotics, he rated his joint pains, generally, in the range of 8-9 out of 10.  Thus, narcotics provide minimal relief of pain, and medications, in general, have not treated or cured this condition.  An April 2011 VA treatment record also noted that the undiagnosed illness was refractory to treatment.

The Board also notes the presence of additional symptoms caused by this undiagnosed illness.  The Veteran has complained of stiffness, paresthesias, warm or red joints, and feeling swollen (though they are not actually swollen).  See January 2008 VA examination report.  The Veteran has complained of difficulty sleeping due to joint pains, which also causes fatigue during the day.  See, e.g., September 2009 VA examination report and January 2007 Statement in Support of Claim.  There are also indications that the Veteran experiences symptoms of depression and anxiety due to constant narcotic use, his functional limitations, and his lack of sleep.  See April 2011 Neurology note and January 2011 buddy statement.  Lastly, his narcotic medications produce a side effect of constipation.  See January 2008 VA examination report.

The Board notes that evaluations pursuant to DC 5025 are based predominantly on the frequency of symptoms.  Given the above facts, the Board finds that the Veteran's undiagnosed illness approximates the criteria for a 40 percent rating because the symptoms are constant and refractory to therapy.  Accordingly, a 40 percent rating pursuant to DC 5025 is warranted for the entire appeal period.  This is the highest rating available under this code.

The Board notes that the Veteran is service-connected for anxiety disorder, not otherwise specified.  The evaluation of that disability considers the symptoms of anxiety and depression; therefore, those symptoms cannot be considered in the evaluation of this undiagnosed illness due to the rules against pyramiding.  38 C.F.R. § 4.14.  The same finding apples to any relation between the symptom of headaches and the Veteran's separately service-connected migraines.  Id.  

Separate Ratings

The Board has also considered the assignment of separate ratings for non-duplicative or overlapping symptomatology.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  To this end, the Board finds that the "pain" contemplated in "joint pain due to undiagnosed illness" is encompassed by the symptom of "widespread musculoskeletal pain" as found in DC 5025.  Though the underlying structure affected by fibromyalgia may be more associated with the muscular/connective tissue than on an orthopedic basis, there is ultimately the same ratable symptomatology of chronic and episodic pain, tenderness, and discomfort.  Notwithstanding 64 Fed. Reg. 32, 410 (effective June 17, 1999) ("the pain of fibromyalgia is not joint pain, but a deep aching, or sometimes burning pain, primarily in muscles, but sometimes in fascia, ligaments, areas of tendons, and other areas of connective tissue"), there is little to distinguish the pain other than the source of the underlying discomfort.  Moreover, the characterization of "joint pain due to undiagnosed illness" suggests that the entire joint structure (muscles, ligaments, and tendons included) was incorporated in that award; it would be unusual to interpret the characterization as the joint pain originating only from the actual bone or bone structure.  Thus, the Board finds that the presence of joint pain from undiagnosed illness is considered in DC 5025.  See Mailman-Gilbert v. McDonald, No. 14-1838, 2015 U.S. App. Vet. Claims LEXIS 810 (Vet. App. June 23, 2015) (non-precedential).  

The Board draws a distinction, however, between the presence of pain and functional loss caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (pain itself is not functional loss as contemplated by the VA regulations applicable to the musculoskeletal system; to be considered functional loss, it must limit the ability to perform normal working movements of the body with normal excursion, strength, speed, coordination, or endurance) (citing 38 C.F.R. § 4.40).  Fibromyalgia does not consider objective impairment of musculoskeletal function, to include limitation of motion of the joints.  38 C.F.R. § 4.71a, DC 5052; 64 Fed. Reg. 32, 410.  From a medical perspective, the physical manifestations of fibromyalgia are considered to be limited and benign.  64 Fed. Reg. 32, 410.  The widespread musculoskeletal pain contemplated by DC 5025 is not accompanied by any functional loss; therefore, this is a situation here where the joint pains from the Veteran's undiagnosed illness are contemplated by DC 5025 but their resultant functional loss is not.

The majority of the Veteran's symptomatology related to the undiagnosed illness has been considered in the criteria of DC 5025.  Those criteria did not consider limitation of motion or related functional loss.  Accordingly, the Board will consider whether separate ratings are warranted for limitation of motion of the shoulders, wrists, hands, knees, ankles, hips, and elbows.  For rating purposes, the Veteran's right upper extremity is considered his major extremity.  38 C.F.R. 
§ 4.69; December 2015 VA examination report.  Furthermore, in adjudicating the Veteran's separate joints, the Board will consider § 4.59 and assign a minimum compensable rating for a joint wherever that joint manifests in painful motion.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

Shoulders

Separate ratings for the shoulders are available pursuant to DCs 5200 - 5203.        38 C.F.R. § 4.71a.  Specifically, DC 5201 provides for limitation of motion of the arm, with limitation to midway between side and shoulder level warranting a 20 percent rating for both the minor and major extremity and limitation to 25 degrees from the side warranting a 30 percent rating for the major extremity and 20 percent rating for the minor extremity.  

In an October 2008 VA Form 21-4238, the Veteran reported that moving his joints makes them worse.  A September 2009 VA examination report tested the range of motion of the shoulders.  Testing found bilateral shoulder forward flexion and abduction to 140 degrees with pain from 120 to 140 degrees; left internal and external rotation was to 45 degrees with pain throughout; and right internal and external rotation was to 80 degrees with pain at the end of the range.  There was no additional limitation of motion on repetition or due to factors such as pain, weakness, fatigue, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  An October 2013 VA examination report showed normal range of motion in the shoulders with no objective evidence of painful motion.  

A December 2015 VA examination report showed bilateral shoulder flexion to 60 degrees; abduction to 45 degrees; and internal rotation to 20 degrees.  External rotation was to 20 degrees on the right shoulder and 10 degrees on the left.  The examiner found objective evidence of painful motion.  There was no increase in limitation of motion on repetition, and the examiner wrote that he could not opine without speculating whether pain, fatigue, weakness, or incoordination resulted in additional limitation of motion; the Veteran did not provide statements supporting additional limitation of motion.  

The Board finds that a separate rating for limitation of motion is warranted for each shoulder pursuant to DC 5201.  See Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013) (holding that a veteran is entitled to only a single rating under DC 5201 even though a shoulder disability results in limitation of flexion and abduction - in other words, there is limitation of motion in different planes).  

Prior to December 1, 2015, the evidence did not show that the right shoulder was limited to a compensable degree under DC 5201, including in consideration of the DeLuca factors.  There was objective evidence of painful motion of the shoulders and actual limitation of motion.  See September 2009 VA examination report.  Therefore, pursuant to § 4.59, the Veteran should be awarded the minimum compensable rating under the relevant code, which under DC 5201 is 20 percent.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  The left shoulder; however, demonstrated left internal and external rotation to only 45 degrees with pain throughout.  Thus, there was a compensable degree (20 percent) of limited motion under DC 5201.

From December 1, 2015, the Veteran continued to exhibit objective evidence of painful motion of the shoulders, but the range of motion of the shoulders also restricted to a compensable degree.  As of that date, his bilateral shoulders were shown to be limited to midway between the side and shoulder level.  Therefore, from December 1, 2015 onward, the Veteran's right shoulder is rated 30 percent and his left shoulder is rated 20 percent.  38 C.F.R. § 4.71a, DC 5201.  

At no point in the appeal has the Veteran's shoulder approximated a higher rating than that awarded.  As discussed above, prior to December 1, 2015, the shoulders were not restricted in range of motion to a compensable degree, which under the code is restricted to shoulder level.  Indeed, the Veteran had 140 degrees of motion, which allowed him to raise his arms above his shoulders.  Further, this limitation of motion did not more nearly approximate shoulder level due to functional effects.  Similarly, from December 1, 2015, a higher rating is also not warranted because restriction to 25 degrees from the side, or an approximation of such restriction due to functional loss, was not shown.  Accordingly, higher ratings than that awarded are not warranted.  

The Board also notes that degenerative joint disease has been diagnosed in the bilateral shoulders.  This is a nonservice-connected condition whose limitation of motion cannot be separated from that of the undiagnosed illness; therefore, it was attributed to the undiagnosed illness.  Mittleider v. West, 11 Vet. App. 181 (1996); December 2015 VA examination report.

Wrists

Separate ratings for the wrists are available pursuant to DCs 5214 and 5215.  Specifically, DC 5214 provides evaluations for ankylosis and DC 5215 provides a 10 percent rating for either dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with forearm.

A January 2008 VA examination report indicated that there was no direct involvement of the wrist joint; instead, it was more of the thumb that the Veteran complained of.  A September 2009 VA examination report noted resisted extension of the bilateral wrists, though a physical examination of the wrists was not performed.  An October 2013 VA examination report showed normal range of motion of the wrists without functional loss or painful motion.  

The December 2015 VA examination report showed limitation of dorsiflexion to 20 degrees; palmar flexion to 30 degrees; ulnar deviation to 20 degrees; and radial deviation to 10 degrees.  These findings were for both the right and left wrist, and there was no additional loss of motion on repetition.  The examiner wrote that he could not opine without speculating whether pain, fatigue, weakness, or incoordination resulted in additional limitation of motion; the Veteran did not provide statements supporting additional limitation of motion.  The examiner wrote that the wrists cause the following functional impairments: no lifting with the left side; limited computer work to one hour before taking a break; limited driving; and no weight lifting or contact sports.

The Board finds that separate 10 percent ratings for limitation of motion of the right and left wrists pursuant to DC 5215 are warranted.  These ratings are effective December 1, 2015, the first date in which there was affirmative evidence of limitation palmar flexion or dorsiflexion or painful motion specifically pertaining to the wrists.  Prior to this date, a January 2008 examiner found that the Veteran's complaints of such actually related to his thumbs, not his wrists.  The October 2013 exam showed normal wrists, and the September 2009 exam showed resisted wrist extension; however, the statement was made in context of evaluating the Veteran's elbows and there was no indication of limitation of motion or painful motion in the actual wrists.  

December 1, 2015 is therefore the earliest date that the Board can find actual wrist involvement.  From this date, at no point has either wrist exhibited a compensable degree of restricted dorsiflexion or plantar flexion; however, there has been objective evidence of painful motion.  Accordingly, the minimum compensable rating under DC 5215 is warranted, which is 10 percent.  A higher rating is not available under DC 5215, and a higher rating is not warranted under 5214 as the Veteran's wrists have never approximated ankylosis of any form, either through range of motion tests or from possible additional limitations of motion as due to functional loss.

Hands

Separate ratings for the fingers of the hands are available pursuant to DCs 5216 - 5230.  Specifically, DCs 5216 - 5227 provide evaluations for various forms of ankylosis; DCs 5228 - 5230 provide evaluations for limitation of motion of individual digits.  

At no point during the appeal period has the Veteran exhibited ankylosis of the hands or fingers and the Veteran has also had normal range of motion in his fingers.  In the January 2008 VA examination report it was noted that the Veteran's perceived wrist pains were actually pains on the lateral aspect of his thumbs.  In an October 2008 VA Form 21-4138, the Veteran reported that he can only type with one hand at a time so that he can rest the other.  The September 2009 VA examination did not comment on the hands or fingers (apart from mentioning that the Veteran is right handed.)  The October 2013 VA examination report noted no functional loss or limitation of motion of the hands or fingers.  The December 2015 VA examination report showed normal range of motion of the fingers but objective evidence of painful motion and functional loss due to that motion.  A functional loss expressed in terms of a reduction in range of motion could not be estimated.  DeLuca, 8 Vet. App. at 205.  The examiner described the following functional effects: no lifting or repetitive movement; limited driving; no fine motor skills such as sewing or woodcarving; limited computer work to one hour.

The Board finds that separate 10 percent ratings for limitation of motion of the fingers pursuant to DC 5228 is warranted based on objective evidence of painful motion.  38 C.F.R. § 4.59.  These ratings are effective for the entire appeal period.  Higher ratings are not available as the Veteran's fingers or hands have not shown to be limited in motion and, while there has shown to be functional loss due to pain, there is no evidence that it restricts the range of motion; thus, a higher rating would not be warranted pursuant to DC 5228.  The Board chose to rate this disability under DC 5228 because DCs 5216 - 5227 deal with ankylosis, which the Veteran does not have, and out of DCs 5228-5230, DC 5228 is the only code that provides for a rating above 10 percent.  All of the Veteran's fingers appear to be involved but there is no such corresponding code for limitation of motion of all the fingers.

Knees

Separate ratings for the knees are available pursuant to DCs 5256 - 5263.  Specifically, DCs 5260 and 5261 provide evaluations for limitation of flexion and extension, respectively.  A separate rating for the right knee is not warranted as the Veteran is already service-connected for a separate and distinct disability of that knee that considers limitation of motion.  38 C.F.R. § 4.14.  With regard to the left knee, the September 2009 VA examination report shows flexion from 0 to 90 degrees with pain from 50 to 90 degrees; the exam does not show limitation of extension or pain on extension.  The examination report indicates that there is no additional limitation of motion due to the DeLuca factors.  The Veteran uses a cane to aid with ambulation, but the cane is more related to his right knee disability, which manifests in instability.

A separate 10 percent rating for limitation of flexion of the left knee pursuant to DC 5260 is warranted.  This rating is based on objective evidence of painful motion, as noted in the September 2009 VA examination report.  Objective evidence of painful motion warrants the minimum compensable rating, which is 10 percent under DC 5260.  A higher rating is not warranted at any point during the appeal period because the Veteran's left knee has not shown to be limited in flexion to 30 degrees or more nearly approximate such a limitation of motion via functional loss - objective findings of limitation of flexion have been no worse than 90 degrees.  

The Board also notes that degenerative joint disease has been diagnosed in the left knee.  This is a nonservice-connected condition whose limitation of motion cannot be separated from that of the undiagnosed illness; therefore, it is attributed to the undiagnosed illness.  Mittleider, 11 Vet. App. at 181; December 2015 VA examination report.

Ankles

Separate ratings for the ankles are available pursuant to DCs 5270 - 5274.  Specifically, DC 5271 provides an evaluation for limitation of motion, assigning a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  

All VA examinations of record show the bilateral ankles to have a full range of dorsiflexion.  The September 2009 VA examination found normal range of dorsiflexion and plantar flexion and noted objective evidence of pain at the end of the ranges of motion.  The December 2015 VA examination report shows plantar flexion limited to 30 degrees on the right and 25 degrees on the left.  There was no further limitation on repetition, but there was objective evidence of painful motion.  The examiner could not opine without speculating whether additional functional loss, as expressed in degrees of limitation of motion, was caused by pain, weakness, fatigue, or incoordination.  Bilateral instability of the ankles was suspected but not shown on objective testing.  The examiner described functional loss as limited standing to one hour with a cane; no running or contact sports; and walking limited to 25 yards.

The Board finds that separate 10 percent ratings for limitation of motion of the ankles pursuant to DC 5271 are warranted.  The 10 percent rating is based on the presence of objective evidence of painful motion under § 4.59; a 10 percent rating is the minimum rating under the code.  The rating should be effective for the entire appeal period.  A higher, 20 percent rating is not warranted because the range of motion of the ankles has not been markedly limited, either through objective testing or due to functional loss.  In this regard, the Board notes that there has been a full range of dorsiflexion and the Veteran retains more than half of the full range of motion of plantar flexion in both ankles.

Hips

Separate ratings for the hips are available pursuant to DCs 5250 - 5255.  Specifically, DC 5251 evaluates limitation of extension of the thigh; DC 5252 evaluates limitation of flexion of the thigh; and DC 5253 evaluates limitations of abduction, adduction, and rotation of the thigh.  

The September 2009 VA examination tested range of motion of the thighs.  Flexion was limited to 90 degrees; extension to 15 degrees; adduction to 15 degrees; abduction to 30 degrees; external rotation to 40 degrees; and internal rotation to 20 degrees.  The results were the same bilaterally, there was no additional loss of motion on repetition, there was pain throughout all ranges of motion, and there was no additional functional loss precipitating in a reduction of motion due to the DeLuca factors.  

The December 2015 VA examination report showed flexion to 90 degrees; extension to 10 degrees; abduction to 25 degrees; adduction to 20 degrees; external rotation to 25 degrees; and internal rotation to 20 degrees.  These results were the same bilaterally, there was no additional loss of motion on repetition, there was objective evidence of painful motion, and the examiner could not opine without speculating whether additional functional loss, as expressed in degrees of limitation of motion, was caused by pain, weakness, fatigue, or incoordination.  Adduction was not so limited that the Veteran could not cross his legs.

The Board finds that separate ratings pursuant to DCs 5251, 5252, and 5253 are warranted for each of the hips.  See VAOPGCPREC 9-2004; see also VA Adjudication Manual M21.III.iv.4.A.1.a. (instructing raters to apply the principles of VAOGCPREC 9-2004 to separate ratings for hip flexion, extension, and abduction, adduction, and rotation).  The limitations of motion considered in DCs 5251, 5252, and 5253 have all been to a noncompensable degree for the entire appeal period but there has been objective evidence of painful motion.  While         § 4.59 allows for the minimum compensable rating where painful motion is present, this pertains to the joint as a whole and not to each individual motion.  See id. (The intent of the rating schedule is to recognize actually painful motion as entitled to at least the minimum compensable evaluation for the joint. (Emphasis added)); 38 C.F.R. § 4.14; see also VA Adjudication Manual M21.III.iv.4.A.1.c.  Thus, the minimum compensable rating for painful motion may only be assigned under one code and the other codes will be rated as noncompensable.  The Board will assign a 10 percent rating under DC 5252 for limitation of flexion.  Ratings under DCs 5251 and 5253 will be noncompensable.  The ratings are applicable for the entire appeal period.

A compensable rating is not warranted under DC 5251 because extension has not been limited to 5 degrees, either on range of motion testing or from possible additional functional loss that would approximate such.  A higher, 20 percent rating is not warranted under DC 5252 because flexion has not been limited to 30 degrees, either on range of motion testing or from possible additional functional loss that would approximate such.  A compensable rating is not warranted under DC 5253 because limitation of abduction has not resulted in loss of motion beyond 10 degrees or functional impairment approximating such; limitation of adduction has not resulted in an inability to cross legs; and limitation of rotation has not resulted in an inability to toe-out more than 15 degrees.  

The Board also notes that degenerative joint disease has been diagnosed in the bilateral hips.  This is a nonservice-connected condition whose limitation of motion cannot be separated from that of the undiagnosed illness; therefore, is attributed to the undiagnosed illness.  Mittleider, 11 Vet. App. at 181; December 2015 VA examination report.

Elbows

Separate ratings for the elbows are available pursuant to DCs 5205 - 5213.  Specifically, DCs 5206 and 5207 evaluate limitation of forearm flexion and extension, respectively; DC 5208 provides an evaluation for a rating for forearm flexion limited to 100 degrees and extension to 25 degrees; and DC 5213 provides ratings for limitation of pronation and supination.  See VAOPGCPREC 9-2004; see also VA Adjudication Manual M21.III.iv.4.A.1.a. (instructing raters to apply the principles of VAOGCPREC 9-2004 to separate ratings for elbow flexion, extension, and impairment of either supination or pronation).

The September 2009 VA examination report showed bilateral flexion to 145 degrees without pain bilaterally and forearm supination and pronation from 0 to 85 degrees without pain bilaterally.  Extension was not tested.  There was no further restriction of motion on repetition and the DeLuca factors did not results in further limitation of motion in any plane.  

The December 2015 VA examination report showed bilateral flexion and extension to 90 degrees, bilateral supination to 85 degrees, and bilateral pronation to 80 degrees.  There was objective evidence of painful motion that contributes to functional loss.  There was no further limitation of motion in any plane on repetition.  The examiner could not opine without speculating whether additional functional loss, as expressed in degrees of limitation of motion, was caused by pain, weakness, fatigue, or incoordination.  The examiner described functional loss as limited driving; limited computer work to one hour; no heavy lifting; no contact sports or repetitive movement of the elbows.

The Board finds that separate ratings for limitation of the elbows under DCs 5206 and 5207 are warranted for the entire appeal period.  

Pursuant to DC 5206, for limitation of flexion of the elbow, a 10 percent rating is warranted prior to December 1, 2015 for painful motion under § 4.59; thereafter, a 20 percent rating should be assigned for flexion limited to 90 degrees.  A higher rating is not warranted for the former period because the Veteran's forearm showed a full range of motion.  Additionally, functional loss did not cause additional limitation of flexion that would warrant a higher rating.  A higher rating is not warranted for the latter period for similar reasons: flexion was shown limited to only 90 degrees and without additional functional loss resulting in further restriction of motion that would approximate the criteria for a higher rating.

Pursuant to DC 5207, for limitation of extension of the elbow, the Board finds that a separate rating is warranted effective December 1, 2015.  Prior to that date, the range of motion testing did not show extension to be limited or that functional loss would cause such an approximation.  From December 1, 2015 onward, there was evidence that extension was limited to 90 degrees.  This approximates the criteria for a 30 percent rating on the right elbow, the major extremity, and a 20 percent rating on the left elbow, the minor extremity.  Higher ratings are not warranted because extension was not shown to be limited to 100 degrees on testing or as approximated through functional loss.  

As the Veteran is receiving separate ratings for flexion and extension, an additional rating pursuant to DC 5208 for a combination of the two would be duplicative and violate the rule against pyramiding.  38 C.F.R. § 4.14.

Pursuant to DC 5213, for limitation of pronation and supination, separate ratings are not warranted.  Throughout the appeal period, examinations have shown pronation and supination to have their full ranges of motion and functional loss has not shown to result in a restriction of motion to a compensable degree.  Moreover, because the Board has already granted a minimal compensable rating for painful motion pursuant to § 4.59 for DC 5206, it cannot do so again under this code due to the rules against pyramiding.  38 C.F.R. § 4.14.

Other Considerations

The Board has considered whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  In the July 2016 Board remand, the Board actually referred this issue to the Director, Compensation Service, for an opinion in that regard; such development was completed.  At the time, the Veteran's undiagnosed illness was rated pursuant to DC 5003, analogous to rheumatoid arthritis, and certain symptoms such as sleep disturbance were extraschedular symptoms that did cause marked interference with employment.  The Director determined that an extraschedular evaluation was not warranted.  However, in adjudicating the claim in this decision, the Board has decided to evaluate the Veteran's disability pursuant to DC 5025, as analogous to fibromyalgia.  Under DC 5025, the symptoms the Board formerly considered to be extraschedular are no longer characterized as such.  The symptoms of sleep disturbance, fatigue, anxiety, depression, stiffness, paresthesias, constipation, and memory problems all considered within the rating criteria of DC 5025, as is the Veteran's joint pain.  Additionally, the manifestation of limited motion is considered by the appropriate ratings under the appropriate diagnostic codes for the specific joints involved.  Accordingly, the assignment of an extraschedular rating is not warranted.  There are no additional expressly or reasonably raised issues before the Board.


ORDER

For the entire appeal period, a 40 percent rating for joint pain due to undiagnosed illness is granted.

A separate rating for limitation of the motion of the right arm, rated 20 percent prior to December 1, 2015 and 30 percent thereafter, is granted.

A separate 20 percent rating for limitation of the motion of the left arm is granted.

A separate 10 percent rating for limitation of motion of the right wrist, effective December 1, 2015, is granted.

A separate 10 percent rating for limitation of motion of the left wrist, effective December 1, 2015, is granted.

A separate 10 percent rating for limitation of motion of the right hand fingers is granted.

A separate 10 percent rating for limitation of motion of the left hand fingers is granted.

A separate 10 percent rating for limitation of flexion of the left knee is granted.

A separate 10 percent rating for limitation of motion of the right ankle is granted.

A separate 10 percent rating for limitation of motion of the left ankle is granted.

A separate noncompensable rating for limitation of extension of the right thigh is granted.

A separate noncompensable rating for limitation of extension of the left thigh is granted.

A separate 10 percent rating for limitation of flexion of the right thigh is granted.

A separate 10 percent rating for limitation of flexion of the left thigh is granted.

A separate noncompensable rating for limitation of right thigh abduction, adduction, and rotation is granted.  

A separate noncompensable rating for limitation of left thigh abduction, adduction, and rotation is granted.  

A separate rating for limitation of flexion of the right elbow, rated 10 percent prior to December 1, 2015 and 20 percent thereafter, is granted.

A separate rating for limitation of flexion of the left elbow, rated 10 percent prior to December 1, 2015 and 20 percent thereafter, is granted.

A separate 30 percent rating for limitation of extension of the right elbow, effective December 1, 2015, is granted.

A separate 20 percent rating for limitation of extension of the left elbow, effective December 1, 2015, is granted.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


